¶20 (concurring in the result) — Following a single car accident in which the car’s passenger, Jennifer Wohlgemuth, was seriously injured, the State charged Sharon Thomas with driving while under the influence of intoxicating liquor (DUI) and vehicular assault. The jury did not reach a verdict on the vehicular assault charge but convicted Thomas of DUI. The trial court sentenced Thomas to incarceration and ordered that she pay $7,429.82 in restitution for medical expenses incurred to treat Wohlgemuth’s injuries from the accident. On appeal, Thomas argues that the trial court lacked authority to order restitution because the jury did not find her guilty of vehicular assault. I agree with the majority’s conclusion that the sentencing court was authorized to order restitution for Wohlgemuth’s injuries, but my reasons differ.
Quinn-Brintnall, J.
¶21 RCW 9.94A.753(7) requires a court to order restitution in all cases where the victim is entitled to benefits under the crime victims’ compensation act, chapter 7.68 *86RCW.4 One is entitled to crime victim’s compensation if she is injured as a result of a “criminal act,” as defined by statute. RCW 7.68.070. The term “criminal act” includes an injury or death caused by a driver in violation of RCW 46.61.502, driving under the influence. RCW 7.68.020(2)(i)(D). Wohlgemuth was injured as a result of a driver, Thomas, violating RCW 46.61.502.
¶22 Read together, these statutes not only authorized but required the trial court to order Thomas to pay restitution for the injuries Wohlgemuth sustained in the accident. Thus, I concur with the majority and affirm the trial court’s restitution award.

 The statute reads: “[T]he court shall order restitution in all cases where the victim is entitled to benefits under the crime victims’ compensation act, chapter 7.68 RCW.” RCW 9.94A.753(7) (emphasis added).